FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 4, 2021

                                      No. 04-21-00013-CV

                                       Judy FREEMAN,
                                           Appellant

                                                v.

Kundu JOHNSON, individually and as Independent Administrator of the Estate of James Phillip
                                 Johnson, deceased,
                                      Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-13953
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
        Appellant has filed a motion requesting an extension of time to June 18, 2021, to file a
brief. We grant the motion and order appellant's brief due June 18, 2021. Counsel is advised
that no further extensions of time will be granted absent a motion, filed before the brief is due,
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court